                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

RICO ISAIH HAIRSTON,

               Plaintiff,
                                                         Civil Action 2:18-cv-1253
                                                         Chief Judge Edmund A. Sargus, Jr.
       v.                                                Magistrate Judge Chelsey M. Vascura

ANDREW FULTZ, et al.,

               Defendants.



                     ORDER and REPORT AND RECOMMENDATION

       Plaintiff, an Ohio inmate who is proceeding without the assistance of counsel, brought this

action against Defendant Andrew Fultz, a corrections officer at Corrections Reception Center

(“CRC”), where Plaintiff was previously incarcerated. Following the initial screen of Plaintiff’s

Complaint, the undersigned concluded that Plaintiff could proceed on his First and Eighth

Amendment claims arising from Defendant Fultz’s alleged use of mace. Defendant Fultz

subsequently filed a Motion to Dismiss (ECF No. 16), and Plaintiff timely filed an Amended

Complaint, rendering the Motion to Dismiss MOOT. In his Amended Complaint, Plaintiff again

advances individual capacity First and Eighth Amendment claims against Defendant Fultz and

also adds a retaliation claim against Defendant Shelbie Smith, the CRC Warden, arising from his

transfer to another corrections facility. This matter is before the Court for the initial screen of

Plaintiff’s Amended Complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A to identify cognizable

claims and to recommend dismissal of Plaintiff’s Amended Complaint, or any portion of it, which

is frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2); see also
McGore v. Wrigglesworth, 114 F.3d 601, 608 (6th Cir. 1997).

       For the reasons that follow, it is RECOMMENDED that Plaintiff be permitted to proceed

on his individual capacity First and Eighth Amendment claims arising from Defendant Fultz’s

alleged use of mace. It is further RECOMMENDED that Plaintiff’s claims against Defendant

Warden Smith be DISMISSED for failure to state a claim pursuant to pursuant to § 1915(e)(2).

                                                  I.

       Congress enacted 28 U.S.C. § 1915, the federal in forma pauperis statute, seeking to

“lower judicial access barriers to the indigent.” Denton v. Hernandez, 504 U.S. 25, 31 (1992).

In doing so, however, “Congress recognized that ‘a litigant whose filing fees and court costs are

assumed by the public, unlike a paying litigant, lacks an economic incentive to refrain from filing

frivolous, malicious, or repetitive lawsuits.’” Id. at 31 (quoting Neitzke v. Williams, 490 U.S. 319,

324 (1989)). To address this concern, Congress included subsection (e) as part of the statute,

which provides in pertinent part:

       (2) Notwithstanding any filing fee, or any portion thereof, that may have been paid, the
       court shall dismiss the case at any time if the court determines that—

                                            *      *       *

               (B) the action or appeal--

                       (i) is frivolous or malicious;

                       (ii) fails to state a claim on which relief may be granted; or . . . .

28 U.S.C. § 1915(e)(2)(B)(i) & (ii); Denton, 504 U.S. at 31. Thus, § 1915(e) requires sua sponte

dismissal of an action upon the Court’s determination that the action is frivolous or malicious, or

upon determination that the action fails to state a claim upon which relief may be granted. See

Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (applying Federal Rule of Civil Procedure

                                                   2
12(b)(6) standards to review under 28 U.S.C. §§ 1915A and 1915(e)(2)(B)(ii)).

        To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal pleading requirements

set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a complaint must contain a

“short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007)). Further, a complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, “a complaint must contain sufficient factual matter . . . to ‘state a

claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial

plausibility is established “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. In

considering whether this facial plausibility standard is met, a Court must construe the complaint in

the light most favorable to the non-moving party, accept all factual allegations as true, and make

reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citations omitted). The

Court is not required, however, to accept as true mere legal conclusions unsupported by factual

allegations. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). In addition, the Court

holds pro se complaints “‘to less stringent standards than formal pleadings drafted by lawyers.’”


                                                  3
Garrett v. Belmont Cnty. Sheriff’s Dep’t, No. 08-3978, 2010 WL 1252923, at *2 (6th Cir. Apr. 1,

2010) (quoting Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                                II.

       In his Amended Complaint, Plaintiff alleges that on August 1, 2018, while incarcerated at

CRC, he applied for protective custody because Defendant Fultz, other CRC staff, and fellow

inmates were harassing him. He alleges that Defendant Fultz harassed him because he had filed

informal complaints against him and other staff. Plaintiff further alleges that Defendant Fultz

told others about a case he had filed and encouraged them to attack Plaintiff. According to

Plaintiff, on August 16, 2018, when he asked Defendant Fultz to accept his informal grievance,

Defendant Fultz responded by opening his food trap/port and spraying him with an entire can of

mace. Plaintiff alleges that Defendant Fultz yelled at him to “write that up” as Plaintiff was being

escorted to receive medical care. (Am. Compl. ¶ 15, ECF No. 19.)

       Plaintiff alleges that he learned the next day that Defendant Warden Shelbie Smith had

approved his request for protective custody. On August 17, 2018, Plaintiff filed an informal

complaint against Defendant Fultz. Plaintiff alleges that he was told on August 30, 2018, that he

was being transferred to another institution. Thereafter, Plaintiff was transferred to Toledo

Correctional Institution (“TCI”), where he is currently incarcerated. In his Amended Complaint

he asserts that Defendant Warden Shelbie Smith transferred him to TCI in retaliation for his filing

of the informal complaint against Defendant Fultz.

       Plaintiff advances individual capacity First and Eighth Amendment claims against

Defendant Fultz arising from his alleged use of mace and a First Amendment claim against

Defendant Smith based upon her decision to transfer him to TCI.


                                                 4
       It is RECOMMENDED that Plaintiff be permitted to proceed on his individual capacity

First and Eighth Amendment claims arising from Defendant Fultz’s alleged use of mace.

       It is further RECOMMENDED that Plaintiff’s First Amendment retaliation claim against

Defendant Smith be DISMISSED. A retaliation claim entails three elements: (1) the plaintiff

engaged in protected conduct; (2) an adverse action was taken against the plaintiff that would deter

a person of ordinary firmness from continuing to engage in that conduct; and (3) there is a causal

connection between elements one and two—that is, the adverse action was motivated at least in

part by the plaintiff’s protected conduct. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999). As to the adverse action element, courts recognize that, “since there is no justification for

harassing people for exercising their constitutional rights [the effect on freedom of speech] need

not be great in order to be actionable.” Mezibov v. Allen, 411 F.3d 712, 721 (6th Cir. 2005)

(quoting Thaddeus-X at 397 and Bart v. Telford, 677 F.2d 622, 625 (7th Cir. 1982)).

“Nevertheless, since § 1983 is a tort statute, we must be careful to ensure that real injury is

involved, lest we ‘trivialize the First Amendment’ by sanctioning a retaliation claim even if it is

unlikely that the exercise of First Amendment rights was actually deterred.” Mezibov, 411 F.3d at

721 (quoting Thadeus-X, 175 F.3d at 397 and Bart, 677 F.2d at 625).

       Though the filing of a non-frivolous grievance is protected conducted under the First

Amendment, Herron v. Harrison, 203 F.3d 410, 415 (6th Cir. 2000), Plaintiff has demonstrated

neither the required adverse action nor the required causation to maintain a retaliation claim

against Defendant Smith.

       As to causation, Plaintiff has failed to allege any facts upon which the Court could rely to

conclude that Defendant Shelbie transferred Plaintiff to TCI in retaliation for his filing a grievance.


                                                  5
Rather, Plaintiff’s allegations suggest the opposite inference, that he was transferred based upon

his own request that he be separated and protected from Defendant Fultz. (See Compl. ¶ 17, ECF

No. 19 (“On August 17, 2018, I . . . asked to be separated/protected from Defendant Fultz . . . .”).)

See also Pasha v. Payton, No. 18-595, 2019 WL 440573, at *9 (E.D. Ky. Feb. 4, 2019) (dismissing

inmate’s retaliation claim under § 1915(e)(2) in the absence of allegations supporting causal link

between transfer and protected conduct, explaining: “mere correlation does not unequivocally

imply causation: courts have stressed that while temporal proximity between the protected conduct

and the allegedly retaliatory act may provide indirect evidence of the defendant's motive to

retaliate, Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004), it is usually coupled by other

indicators of intent, such as a history of antagonism between the parties, Watson v. Rozum, 834 F.

3d 417, 422 (3d Cir. 2016), something notably absent here”). Because Plaintiff has failed to

sufficiently allege a causal connection between his filing of a grievance and transfer, his retaliation

claim against Defendant Smith must be dismissed.

       Plaintiff’s has likewise failed to allege any facts upon which the Court could rely to

conclude that his transfer constituted an adverse action for purposes of a First Amendment claim.

The United States Court of Appeals for the Sixth Circuit recently summarized this circuit’s

authority on whether a transfer can rise to the level of an adverse action as follows:

               Generally, “transfer from one prison to another prison cannot rise to the
       level of an adverse action because it would not deter a person of ordinary firmness
       from the exercise of his First Amendment rights,” Hix v. Tenn. Dep’t of Corr., 196
       F. App’x 350, 358 (6th Cir. 2006) (quoting Smith v. Yarrow, 78 F. App’x 529, 543
       (6th Cir. 2003)), and because “transfer is merely an ordinary incident of prison
       life.” Jones v. Caruso, 421 F. App’x 550, 553 (6th Cir. 2011). In the context of
       First Amendment retaliation claims, we have recognized an exception for cases in
       which “foreseeable, negative consequences ‘inextricably follow’ from the
       transfer—such as the prisoner's loss of his high-paying job [to pay for his lawyer]
       and reduced ability to meet with his lawyer.” Id. (quoting Siggers–El v. Barlow,

                                                  6
       412 F.3d 693, 701–02 (6th Cir. 2005)). We have not recognized an exception for
       cases in which the transfer takes a plaintiff further away from friends or family.
       See Friedman v. Corr. Corp. of Am., 11 F. App’x 467, 471 (6th Cir. 2001) (noting
       that a transfer to another facility that was further away from visitors was not an
       adverse action); but see Pasley v. Conerly, 345 F. App’x 981, 985 (6th Cir. 2009).

Smith v. Weers, No. 17-1504, 2018 WL 2087122, at *4 (6th Cir. Jan. 2, 2018). Here, Plaintiff has

failed to allege any facts reflecting that his transfer to TCI involved “foreseeable, negative

consequences” that “inextricably follow[ed]” from his transfer. Thus, for this additional reason,

Plaintiff’s retaliation claim against Defendant Smith must be dismissed for failure to state a claim.

                                                  III.

       For the reasons set forth above, Defendant’s Motion to Dismiss (ECF No. 16) is DENIED

AS MOOT. In addition, it is RECOMMENDED that Plaintiff be permitted to proceed on his

individual capacity First and Eighth Amendment claims arising from Defendant Fultz’s alleged

use of mace. It is further RECOMMENDED that Plaintiff’s claims against Defendant Warden

Smith be DISMISSED for failure to state a claim pursuant to pursuant to § 1915(e)(2).

                                  PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s).   A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).


                                                   7
       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



                                                      /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 8
